DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment and request for continued examination filed 06/15/2022.  Claims 1-20 are currently pending in this application.

Claim Objections
Applicant’s amendments to claims 1, 11, and 20 overcome the previous objections.  The objections are hereby withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-11, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. (U.S. 2013/0002443 A1) in view of Baird, IV et al. (U.S. 2020/0072698 A1).

Claim 1, Breed teaches:
A method of performing real-time monitoring of a container (Breed, Paragraph [0079], The sensor data is provided to the control unit/processor 104 periodically, which is equivalent to real-time, because sensor data is provided as the interior sensor system obtains the container information.) containing a non-gaseous fluid substance (Breed, Paragraphs [0014] and [0053], The material in the containers include liquids or other flowable materials.), the method comprising: 
receiving, from a sensing device installed in a container (Breed, Figs. 1 and 2: 103, 105, 106, Paragraphs [0080], [0083], and [0087], The wave-receiving devices 106, tilt sensor 103, and additional sensors 105 all provide data regarding the container and material in the container to the control unit/processor 104.  The plurality of sensors 103, 105, and 106 are collectively interpreted as a sensing device.) and by a monitoring device (Breed, Figs. 1 and 2: 104), a dataset corresponding to the container and to a non-gaseous fluid substance in the container (Breed, Paragraph [0082], An example of a dataset is the distance between the wave-receiving device 106 and the reference target 101 for determining the level of the material in the container.  It is noted that data from tilt sensor 103 and other sensors 105 also provide data regarding the container and the material within the container (see Breed, Paragraphs [0083] and [0087]).), wherein the dataset is acquired and transmitted by the sensing device at a preconfigured time-interval (Breed, Paragraph [0089], The interior sensor system provides the information about the container periodically to a communication system in the same housing as control unit/processor 104.), and wherein the dataset comprises level data corresponding to a level of the non-gaseous fluid substance in the container (Breed, Paragraph [0082]), temperature data corresponding to a temperature inside the container (Breed, Paragraph [0087], An example additional sensor 105 includes a temperature sensor.), and movement data corresponding to movement of the container or a lid of the container (Breed, Paragraph [0083], The tilt or inclination sensors are used to determining the inclination of the housing of a movable container (see Breed, Paragraph [0018]) and rotations of the structure about one or more of the horizontal axes (see Breed, Paragraph [0031]).  It is noted that additional sensors 105 also include a two axis tilt or angle sensor 105 (see Breed, Paragraph [0097]).); 
performing, by the monitoring device, a time-series analysis on the dataset for determining an anomaly, wherein the anomaly comprises at least one of a leakage in the container, a contamination of the non-gaseous fluid substance in the container, an unauthorized activity with respect to the container, a drop in the level of the non-gaseous fluid substance in the container below a predefined upper level threshold, or a drop in the level below a predefined lower level threshold (Breed, Paragraph [0092], One example of an anomaly is when the motion sensor detects dangerous motion of the housing, which is equivalent to an unauthorized activity with respect to the container.  The term “time-series analysis” is interpreted as analyzing data, e.g. motion sensor data, over time.), wherein the unauthorized activity with respect to the container is detected when there is a change in the temperature inside the container or there is a change in tilt angle of the lid of the container (Breed, Paragraph [0132], The change in the interior temperature of the container can be determined.) and a change in the level of the non-gaseous fluid substance in the container remains constant (Breed, Paragraph [0132], The system utilizes the change in interior temperature as a wakeup event for increasing the monitoring rate.  The system also includes a level monitoring system for monitoring oil or chemical storage containers (see Breed, Paragraph [0078]).  It would have been obvious to one of ordinary skill in the art for the system to be capable of detecting the change in temperature independently of the level of fluid substance in the container, i.e. the change in the level of the fluid substance in the container remains constant at 0 or higher than 0.); and 
generating, by the monitoring device, an alert based on the anomaly (Breed, Paragraph [0092], An alarm or warning system is activated upon detection of a dangerous motion of the housing.).
Breed does not specifically teach:
A graded alert.
Baird teaches:
A graded alert (Baird, Paragraph [0070], A graded alert is interpreted as alerts that are generated based on a plurality of different weighted factors.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Breed by integrating the teaching of Baird.
The motivation would be to improve fault detection, e.g. leaks, by utilizing more than one measured value in determining the presence of faults (see Baird, Paragraphs [0058-0059]).

Claim 3, Breed in view of Baird further teaches:
The sensing device comprises a plurality of sensors (Breed, Figs. 1 and 2: 103, 105, 106), and wherein the plurality of sensors comprises a millimetre wave radar to capture the level data (Breed, Paragraph [0082], The wave-receiving sensors include millimeter wave radar sensors used for level determination (see Breed, Paragraph [0070]).), a temperature sensor to capture the temperature data (Breed, Paragraph [0087], An example additional sensor 105 includes a temperature sensor.), and an accelerometer or a tilt sensor to capture the movement data (Breed, Paragraph [0083], The tilt or inclination sensors are used to determining the inclination of the housing of a movable container (see Breed, Paragraph [0018]) and rotations of the structure about one or more of the horizontal axes (see Breed, Paragraph [0031]).  It is noted that additional sensors 105 also include a two axis tilt or angle sensor 105 (see Breed, Paragraph [0097]).).

Claim 4, Breed in view of Baird further teaches:
The sensing device is installed in an inner side of the lid of the container facing the non-gaseous fluid substance (Breed, Paragraph [0081], The wave-receiving device 106 can be mounted to or in the top wall 102 on the inside of a container and faces toward the bottom of the container.  As per the limitation of the sensing device is installed in an inner side of the lid, it would have been obvious to one of ordinary skill in the art, as a matter of design and/or engineering choice, to modify the location of the plurality of sensors 103, 105, and 106 to be on the underside of the top wall 102.  Such a modification would not change the principal operation of the system, as a whole, and would yield predictable results because the temperature sensor would still measure the temperature of the container (see Breed, Paragraph [0087]) and the tilt sensor would still measure tilt angle of the container (see Breed, Paragraph [0083]).  See MPEP 2144.04.).

Claim 6, Breed in view of Baird further teaches:
The sensing device transmits the dataset to the monitoring device via a Long Range (LoRa) wireless communication network (Breed, Paragraph [0026], The communicates of the system are performed via a cell phone network or directly via the Internet, which are equivalent to Long Range wireless communication networks.).

Claim 7, Breed in view of Baird further teaches:
The leakage is determined based on at least the level data, the contamination is determined based on the level data and at least one of the temperature data and the movement data, the unauthorized activity is determined based on at least the movement data (Breed, Paragraph [0092], One example of an anomaly is when the motion sensor detects dangerous motion of the housing, which is equivalent to an unauthorized activity with respect to the container.  It is noted that only one anomaly, i.e. the unauthorized activity, to be detected.), the drop in the level is determined based on at least the level data.

Claim 8, Breed in view of Baird further teaches:
Generating the graded alert comprises classifying the anomaly into one of a set of predefined alert categories, wherein the set of predefined alert categories comprises at least a high alert category, an intermediate alert category, and a no alert category, and wherein classifying comprises: 
categorizing the anomaly into the high alert category based on at least one of the leakage, the contamination, or the drop in the level below the predefined lower level threshold (Baird, Paragraph [0073], When a leak is detected, the system effectively categorizes the leak as a “high alert category” by generating the corresponding alarm for indicating the leak.); 
categorizing the anomaly into the intermediate alert category based on at least one of the unauthorized activity, and the drop in the level below the predefined upper level threshold but not below the predefined lower level threshold (Breed, Paragraph [0092], When the motion sensor detects dangerous motion and activates an alarm or warning system accordingly, the system effectively categorizes the dangerous motion as an “intermediate alert category” by activating the alarm or warning system.); and 
categorizing the anomaly into the no alert category when the anomaly is not determined or when the level is above the predefined upper level threshold (Breed, Paragraph [0092], With respect to the motion sensor, it would have been obvious to one of ordinary skill in the art for the motion sensor to detect motion that is not considered dangerous motion.  Thus, when the alarm or warning system is not activated, the system effectively categorizes the detected motion as a “no alert category” and does not activate the alarm or warning system.).

Claim 9, Breed in view of Baird further teaches:
Triggering the sensing device to increase a frequency of acquisition and transmission of the dataset from the preconfigured time-interval to a shorter preconfigured time-interval (Breed, Paragraph [0090], The rate at which the wave receiving device(s) 106 and/or other sensors obtain information can be changed.  It would have been obvious to one of ordinary skill in the art for the rate to either increase or decrease, i.e. increase the rate of obtaining information.), upon classifying the anomaly into one of the high alert category or the intermediate alert category (Breed, Paragraph [0090], The change in frequency of monitoring the container is based on an internal or external event, and it would have been obvious to one of ordinary skill in the art for the internal or external event to include an alarm event, e.g. the detection of dangerous motion (see Breed, Paragraph [0092]).  Thus, in the example of a detected dangerous motion, the anomaly is effectively classified as an intermediate alert category.).

Claim 10, Breed in view of Baird further teaches:
At least one of: 
determining a location of the container based on one of a sensing device identifier in the dataset (Breed, Paragraph [0079], The location of the container is determined based on a location determining system and is transmitted along with its ID to a remote facility.  It is noted that only one of determining a location and generating a map are required, and determining a location only requires on of a sensing device, LoRA, and location data from a GPS sensor.), LoRA signal based positioning technique, and location data from a global positioning system (GPS) sensor, wherein the GPS sensor is a part of the sensing device or located in proximity to the container; and 
generating a map representing a shortest path to reach the container based on the graded alert and the location of the container.

Claim 11, Breed teaches:
A system for performing real-time monitoring of a container (Breed, Paragraph [0079], The sensor data is provided to the control unit/processor 104 periodically, which is equivalent to real-time, because sensor data is provided as the interior sensor system obtains the container information.) containing a non-gaseous fluid substance (Breed, Paragraphs [0014] and [0053], The material in the containers include liquids or other flowable materials.), the system comprising: 
a monitoring device (Breed, Figs. 1 and 2: 104) communicatively coupled to a sensing device installed in a container (Breed, Figs. 1 and 2: 103, 105, 106, Paragraphs [0080], [0083], and [0087]), the monitoring device comprising a processor and a memory communicatively coupled to the processor (Breed, Paragraph [0091], The control unit/processor 104 is a processor and includes a memory unit.), wherein the memory stores processor-executable instructions (Breed, Paragraph [0082], It would have been obvious to one of ordinary skill in the art for the control unit/processor 104 to be programmed to perform its corresponding functions (see Breed, Paragraph [0017]).), which, on execution, causes the processor to: 
receive, from the sensing device (Breed, Figs. 1 and 2: 103, 105, 106, Paragraphs [0080], [0083], and [0087], The wave-receiving devices 106, tilt sensor 103, and additional sensors 105 all provide data regarding the container and material in the container to the control unit/processor 104.  The plurality of sensors 103, 105, and 106 are collectively interpreted as a sensing device.), a dataset corresponding to the container and to a non-gaseous fluid substance in the container (Breed, Paragraph [0082], An example of a dataset is the distance between the wave-receiving device 106 and the reference target 101 for determining the level of the material in the container.  It is noted that data from tilt sensor 103 and other sensors 105 also provide data regarding the container and the material within the container (see Breed, Paragraphs [0083] and [0087]).), wherein the dataset is acquired and transmitted by the sensing device at a preconfigured time-interval (Breed, Paragraph [0089], The interior sensor system provides the information about the container periodically to a communication system in the same housing as control unit/processor 104.), and wherein the dataset comprises level data corresponding to a level of the non-gaseous fluid substance in the container (Breed, Paragraph [0082]), temperature data corresponding to a temperature inside the container (Breed, Paragraph [0087], An example additional sensor 105 includes a temperature sensor.), and movement data corresponding to movement of the container or a lid of the container (Breed, Paragraph [0083], The tilt or inclination sensors are used to determining the inclination of the housing of a movable container (see Breed, Paragraph [0018]) and rotations of the structure about one or more of the horizontal axes (see Breed, Paragraph [0031]).  It is noted that additional sensors 105 also include a two axis tilt or angle sensor 105 (see Breed, Paragraph [0097]).); 
perform a time-series analysis on the dataset for determining an anomaly, wherein the anomaly comprises at least one of a leakage in the container, a contamination of the non-gaseous fluid substance in the container, an unauthorized activity with respect to the container, a drop in the level of the non- gaseous fluid substance in the container below a predefined upper level threshold, or a drop in the level below a predefined lower level threshold (Breed, Paragraph [0092], One example of an anomaly is when the motion sensor detects dangerous motion of the housing, which is equivalent to an unauthorized activity with respect to the container.  The term “time-series analysis” is interpreted as analyzing data, e.g. motion sensor data, over time.), wherein the unauthorized activity with respect to the container is detected when there is a change in the temperature inside the container or there is a change in tilt angle of the lid of the container (Breed, Paragraph [0132], The change in the interior temperature of the container can be determined.) and a change in the level of the non-gaseous fluid substance in the container remains constant (Breed, Paragraph [0132], The system utilizes the change in interior temperature as a wakeup event for increasing the monitoring rate.  The system also includes a level monitoring system for monitoring oil or chemical storage containers (see Breed, Paragraph [0078]).  It would have been obvious to one of ordinary skill in the art for the system to be capable of detecting the change in temperature independently of the level of fluid substance in the container, i.e. the change in the level of the fluid substance in the container remains constant at 0 or higher than 0.); and 
generate an alert based on the anomaly (Breed, Paragraph [0092], An alarm or warning system is activated upon detection of a dangerous motion of the housing.).
Breed does not specifically teach:
A graded alert.
Baird teaches:
A graded alert (Baird, Paragraph [0070], A graded alert is interpreted as alerts that are generated based on a plurality of different weighted factors.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Breed by integrating the teaching of Baird.
The motivation would be to improve fault detection, e.g. leaks, by utilizing more than one measured value in determining the presence of faults (see Baird, Paragraphs [0058-0059]).

Claim 13, Breed in view of Baird further teaches:
The sensing device is installed in an inner side of the lid of the container facing the non-gaseous fluid substance (Breed, Paragraph [0081], The wave-receiving device 106 can be mounted to or in the top wall 102 on the inside of a container and faces toward the bottom of the container.  As per the limitation of the sensing device is installed in an inner side of the lid, it would have been obvious to one of ordinary skill in the art, as a matter of design and/or engineering choice, to modify the location of the plurality of sensors 103, 105, and 106 to be on the underside of the top wall 102.  Such a modification would not change the principal operation of the system, as a whole, and would yield predictable results because the temperature sensor would still measure the temperature of the container (see Breed, Paragraph [0087]) and the tilt sensor would still measure tilt angle of the container (see Breed, Paragraph [0083]).  See MPEP 2144.04.) and comprises a plurality of sensors (Breed, Figs. 1 and 2: 103, 105, 106), and wherein the plurality of sensors comprises a millimetre wave radar to capture the level data (Breed, Paragraph [0082], The wave-receiving sensors include millimeter wave radar sensors used for level determination (see Breed, Paragraph [0070]).), a temperature sensor to capture the temperature data (Breed, Paragraph [0087], An example additional sensor 105 includes a temperature sensor.), and an accelerometer or a tilt sensor to capture the movement data (Breed, Paragraph [0083], The tilt or inclination sensors are used to determining the inclination of the housing of a movable container (see Breed, Paragraph [0018]) and rotations of the structure about one or more of the horizontal axes (see Breed, Paragraph [0031]).  It is noted that additional sensors 105 also include a two axis tilt or angle sensor 105 (see Breed, Paragraph [0097]).).

Claim 15, Breed in view of Baird further teaches:
The sensing device transmits the dataset to the monitoring device via a Long Range (LoRa) wireless communication network (Breed, Paragraph [0026], The communicates of the system are performed via a cell phone network or directly via the Internet, which are equivalent to Long Range wireless communication networks.).

Claim 16, Breed in view of Baird further teaches:
The leakage is determined based on at least the level data, the contamination is determined based on the level data and at least one of the temperature data and the movement data, the unauthorized activity is determined based on at least the movement data (Breed, Paragraph [0092], One example of an anomaly is when the motion sensor detects dangerous motion of the housing, which is equivalent to an unauthorized activity with respect to the container.  It is noted that only one anomaly, i.e. the unauthorized activity, to be detected.), the drop in the level is determined based on at least the level data.

Claim 17, Breed in view of Baird further teaches:
The processor-executable instructions causes the processor to classify the anomaly into one of a set of predefined alert categories, wherein the set of predefined alert categories comprises at least a high alert category, an intermediate alert category, and a no alert category, and wherein classifying comprises: 
categorizing the anomaly into the high alert category based on at least one of the leakage, the contamination, or the drop in the level below the predefined lower level threshold (Baird, Paragraph [0073], When a leak is detected, the system effectively categorizes the leak as a “high alert category” by generating the corresponding alarm for indicating the leak.); 
categorizing the anomaly into the intermediate alert category based on at least one of the unauthorized activity, and the drop in the level below the predefined upper level threshold but not below the predefined lower level threshold (Breed, Paragraph [0092], When the motion sensor detects dangerous motion and activates an alarm or warning system accordingly, the system effectively categorizes the dangerous motion as an “intermediate alert category” by activating the alarm or warning system.); and 
categorizing the anomaly into the no alert category when the anomaly is not determined or when the level is above the predefined upper level threshold (Breed, Paragraph [0092], With respect to the motion sensor, it would have been obvious to one of ordinary skill in the art for the motion sensor to detect motion that is not considered dangerous motion.  Thus, when the alarm or warning system is not activated, the system effectively categorizes the detected motion as a “no alert category” and does not activate the alarm or warning system.).

Claim 18, Breed in view of Baird further teaches:
The processor-executable instructions further causes the processor to trigger the sensing device to increase a frequency of acquisition and transmission of the dataset from the preconfigured time-interval to a shorter preconfigured time-interval (Breed, Paragraph [0090], The rate at which the wave receiving device(s) 106 and/or other sensors obtain information can be changed.  It would have been obvious to one of ordinary skill in the art for the rate to either increase or decrease, i.e. increase the rate of obtaining information.), upon classifying the anomaly into one of the high alert category or the intermediate alert category (Breed, Paragraph [0090], The change in frequency of monitoring the container is based on an internal or external event, and it would have been obvious to one of ordinary skill in the art for the internal or external event to include an alarm event, e.g. the detection of dangerous motion (see Breed, Paragraph [0092]).  Thus, in the example of a detected dangerous motion, the anomaly is effectively classified as an intermediate alert category.).

Claim 19, Breed in view of Baird further teaches:
The processor-executable instructions further causes the processor to, at least one of: determine a location of the container based on one of a sensing device identifier in the dataset (Breed, Paragraph [0079], The location of the container is determined based on a location determining system and is transmitted along with its ID to a remote facility.  It is noted that only one of determining a location and generating a map are required, and determining a location only requires on of a sensing device, LoRA, and location data from a GPS sensor.), LoRA signal based positioning technique, and location data from a global positioning system (GPS) sensor, wherein the GPS sensor is a part of the sensing device or located in proximity to the container; and 
generate a map representing a shortest path to reach the container based on the graded alert and the location of the container.

Claim 20, Breed teaches:
A non-transitory computer-readable storage medium storing computer-executable instructions (Breed, Paragraph [0082], It would have been obvious to one of ordinary skill in the art for the control unit/processor 104 to be programmed to perform its corresponding functions (see Breed, Paragraph [0017]).  It is noted that the Applicant’s claimed non-transitory computer-readable storage medium is for execution by one or more processors, as disclosed in the Applicant’s specification, Paragraph [058].) for: 
receiving, from a sensing device installed in a container (Breed, Figs. 1 and 2: 103, 105, 106, Paragraphs [0080], [0083], and [0087], The wave-receiving devices 106, tilt sensor 103, and additional sensors 105 all provide data regarding the container and material in the container to the control unit/processor 104.  The plurality of sensors 103, 105, and 106 are collectively interpreted as a sensing device.), a dataset corresponding to the container and to a non-gaseous fluid substance in the container (Breed, Paragraph [0082], An example of a dataset is the distance between the wave-receiving device 106 and the reference target 101 for determining the level of the material in the container.  It is noted that data from tilt sensor 103 and other sensors 105 also provide data regarding the container and the material within the container (see Breed, Paragraphs [0083] and [0087]).), wherein the dataset is acquired and transmitted by the sensing device at a preconfigured time-interval (Breed, Paragraph [0089], The interior sensor system provides the information about the container periodically to a communication system in the same housing as control unit/processor 104.), and wherein the dataset comprises level data corresponding to a level of the non-gaseous fluid substance in the container (Breed, Paragraph [0082]), temperature data corresponding to a temperature inside the container (Breed, Paragraph [0087], An example additional sensor 105 includes a temperature sensor.), and movement data corresponding to movement of the container or a lid of the container (Breed, Paragraph [0083], The tilt or inclination sensors are used to determining the inclination of the housing of a movable container (see Breed, Paragraph [0018]) and rotations of the structure about one or more of the horizontal axes (see Breed, Paragraph [0031]).  It is noted that additional sensors 105 also include a two axis tilt or angle sensor 105 (see Breed, Paragraph [0097]).); 
performing a time-series analysis on the dataset for determining an anomaly, wherein the anomaly comprises at least one of a leakage in the container, a contamination of the non-gaseous fluid substance in the container, an unauthorized activity with respect to the container, a drop in the level of the non-gaseous fluid substance in the container below a predefined upper level threshold, or a drop in the level below a predefined lower level threshold (Breed, Paragraph [0092], One example of an anomaly is when the motion sensor detects dangerous motion of the housing, which is equivalent to an unauthorized activity with respect to the container.  The term “time-series analysis” is interpreted as analyzing data, e.g. motion sensor data, over time.), wherein the unauthorized activity with respect to the container is detected when there is a change in the temperature inside the container or there is a change in tilt angle of the lid of the container (Breed, Paragraph [0132], The change in the interior temperature of the container can be determined.) and a change in the level of the non-gaseous fluid substance in the container remains constant (Breed, Paragraph [0132], The system utilizes the change in interior temperature as a wakeup event for increasing the monitoring rate.  The system also includes a level monitoring system for monitoring oil or chemical storage containers (see Breed, Paragraph [0078]).  It would have been obvious to one of ordinary skill in the art for the system to be capable of detecting the change in temperature independently of the level of fluid substance in the container, i.e. the change in the level of the fluid substance in the container remains constant at 0 or higher than 0.); and 
generating an alert based on the anomaly (Breed, Paragraph [0092], An alarm or warning system is activated upon detection of a dangerous motion of the housing.).
Breed does not specifically teach:
A graded alert.
Baird teaches:
A graded alert (Baird, Paragraph [0070], A graded alert is interpreted as alerts that are generated based on a plurality of different weighted factors.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Breed by integrating the teaching of Baird.
The motivation would be to improve fault detection, e.g. leaks, by utilizing more than one measured value in determining the presence of faults (see Baird, Paragraphs [0058-0059]).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. (U.S. 2013/0002443 A1) in view of Baird, IV et al. (U.S. 2020/0072698 A1), in view of Gurumohan et al. (U.S. 2018/0328775 A1).

Claim 2, Breed in view of Baird does not specifically teach:
The dataset is generated by the sensing device by packing the level data, the temperature data, and the movement data based on a predefined data packing schema, and wherein receiving the dataset comprises unpacking the dataset to extract the level data, the temperature data, and the movement data based on the predefined data packing schema.
Gurumohan teaches:
A sensor device that broadcasts measurement data in an advertised packet (Gurumohan, Paragraph [0038]) and a base station that extracts the measurement data included in the packets (see  Gurumohan, Paragraph [0290]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Breed in view of Baird, by integrating the teaching of packets as taught by Gurumohan.
The motivation would be to use a low power consumption method of communicating sensor data while simultaneously preventing signal collisions (see Gurumohan, Paragraph [0038]).

Claim 12, Breed in view of Baird does not specifically teach:
The sensing device generates the dataset by packing the level data, the temperature data, and the movement data based on a predefined data packing schema, and wherein the processor-executable instructions causes the processor to unpack the dataset to extract the level data, the temperature data, and the movement data based on the predefined data packing schema upon receiving the dataset.
Gurumohan teaches:
A sensor device that broadcasts measurement data in an advertised packet (Gurumohan, Paragraph [0038]) and a base station that extracts the measurement data included in the packets (see  Gurumohan, Paragraph [0290]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Breed in view of Baird, by integrating the teaching of packets as taught by Gurumohan.
The motivation would be to use a low power consumption method of communicating sensor data while simultaneously preventing signal collisions (see Gurumohan, Paragraph [0038]).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. (U.S. 2013/0002443 A1) in view of Baird, IV et al. (U.S. 2020/0072698 A1), in view of Tshilombo et al. (U.S. 2017/0263102 A1).

Claim 5, Breed in view of Baird further teaches:
The sensing device is a battery-operated device (Breed, Paragraph [0094]).
Breed in view of Baird does not specifically teach:
Wherein the dataset further comprises battery condition data.
Tshilombo teaches:
Battery status information (Tshilombo, Paragraph [0081]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Breed in view of Baird by integrating the teaching of battery status information as taught by Tshilombo.
The motivation would be to report battery status information such that appropriate actions may be taken (see Tshilombo, Paragraph [0081]), such as recharging of the battery (see Tshilombo, Paragraph [0061]).

Claim 14, Breed in view of Baird further teaches:
The sensing device is a battery-operated device (Breed, Paragraph [0094]).
Breed in view of Baird does not specifically teach:
Wherein the dataset further comprises battery condition data.
Tshilombo teaches:
Battery status information (Tshilombo, Paragraph [0081]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system in Breed in view of Baird by integrating the teaching of battery status information as taught by Tshilombo.
The motivation would be to report battery status information such that appropriate actions may be taken (see Tshilombo, Paragraph [0081]), such as recharging of the battery (see Tshilombo, Paragraph [0061]).

Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument on Page 12 that Breed is silent regarding detecting the unauthorized activity “when there is  change in the temperature inside the container or there is a change in tilt angle of the lid of the container and the change in the level of the non-gaseous fluid substance in the container remains constant”, the Examiner respectfully disagrees with the Applicant’s interpretation of the Non-Final Rejection in view of the cited references.  The system of Breed is capable of detecting motion and the interior temperature of the container (see Breed, Paragraph [0132]).  The detected event may be indicative of a robbery in progress, and the system utilizes the detected event as a wakeup event.  One of ordinary skill in the art would recognize that the system would be capable of detecting both movement of the container, i.e. an unauthorized activity with respect to the container, and a change in temperature inside the container, because the contents of the container are in danger of being destroyed through temperature or excessive motion.  Additionally, Breed does not explicitly disclose that the system is only capable of monitoring one event at a time, i.e. only movement or only temperature.  
In response to the Applicant’s argument on Pages 12-13 that the Breed reference fails to teach the use of a change in temperature inside the container, a change in tilt angle of the lid of the container, and/or a change in the level of the non-gaseous fluid substance in the container to detect an unauthorized activity, the Examiner respectfully disagrees with the interpretation of the Applicant’s claimed invention.  Applicant’s claim 1, for example, discloses the step of performing a time-series analysis on the dataset for determining an anomaly, wherein the anomaly includes an unauthorized activity with respect to the container.  Claim 1 further discloses that the unauthorized activity with respect to the container is detected when there is a change in the temperature inside the container or there is a change in tilt angle of the lid of the container.  Thus, claim 1 is interpreted to detect an unauthorized activity when there is a change in the temperature inside the container or there is a change in tilt angle of the lid of the container.  The term “when” does not explicitly require the unauthorized activity to be detected by using the temperature inside the container or there is a change in tilt angle of the lid of the container, as argued by the Applicant.  The claim is reasonably interpreted as disclosing that the system is capable of detecting the unauthorized activity when, e.g. at the same time as, there is a change in the temperature inside the container or there is a change in tilt angle of the lid of the container.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/               Primary Examiner, Art Unit 2683